DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0073795, on June 17, 2020. 

Drawings
The drawings are objected to because “FIRS” should be amended to “FIRST” in FIG. 1 to correct a typographical error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
In paragraph [0072], “when map data corresponding to one subregion is divided into 8 map units, 8 bits may be allocated, one to each of Sub Region 0 to Sub Region k-1, and each bit may indicate whether a corresponding map unit is valid” should be amended to “when map data corresponding to one subregion is divided into 8 map units, 8 bits may be allocated[[, one]] to each of Sub Region 0 to Sub Region k-1, and each bit may indicate whether a corresponding map unit is valid” to avoid ambiguity according to FIG. 5.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 4-5, 7-8, 12-13, and 17 are objected to because of the following informalities:
In claim 1, line 3, “map data” may be amended to “the map data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 5, “after encoding” may be amended to “wherein the processing of the normal read command is after encoding” to avoid ambiguity since only the processing of the normal read command is after encoding.  (Emphasis added.)  
In claim 1, line 8, “encoding” may be amended to “the encoding” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, line 3, “the encoded map unit” may be amended to “the encoded map units” to follow proper antecedent basis.  (Emphasis added.)  
In claim 4, line 3, “bit map” may be amended to “bitmap” to correct a typographical error.  (Emphasis added.)  
In claim 4, line 4, “the corresponding map unit” may be amended to “a corresponding map unit among the plurality of map units” to correct a grammatical error.  (Emphasis added.)  
In claim 5, line 2, “each encoded map unit” may be amended to “each of the encoded map units” to follow proper antecedent basis.  (Emphasis added.)  
In claim 7, line 4, “the map unit” may be amended to “the read map unit” to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, lines 3-4, “the select map unit has changed after encoding” may be amended to “the encoded select map unit has changed after the encoding” to follow proper antecedent basis.  (Emphasis added.)  
In claim 17, lines 3-4, “the valid map data to indicate that the corresponding map unit” may be amended to “the valid map data bitmap to indicate that the corresponding encoded map unit” to follow proper antecedent basis.  (Emphasis added.)  
Claims (e.g., claim 8, line 11; claim 12, line 5; claim 13, lines 4, 6, and 8; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8, and 13, the term “normal read command” is a relative term which renders the claim indefinite. The term “normal read command” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is a relative term because it is not clear what is meant by “normal”.  The term is interpreted as any “read command” in examination.

Regarding dependent claims 2-7, 9-12, and 14-18, the dependent claims are also rejected since they depend on independent claims 1, 8, and 13 and do not overcome the deficiency thereof for the reasons stated above in the rejections of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburaki et al. (US 2019/0235762 A1), hereinafter “Kaburaki”, in view of Bavishi (US 2021/0157518 A1), hereinafter “Bavishi”.

Regarding claim 1, Kaburaki teaches:
A storage device comprising: 
a nonvolatile memory configured to store map data; and  (FIG. 1; “[0061] The NAND flash memory 5 [nonvolatile memory] stores user data 6, and management information such as a logical-to-physical address translation table (L2P table) 7. The logical-to-physical address translation table 7 is hereinafter simply referred to as an address translation table 7 [map data]”)
a controller configured to divide map data to be uploaded among the map data into a plurality of map units and to process a normal read command queued in a command queue, after encoding a first map unit of the plurality of map units and before encoding a next map unit, among the plurality of map units, to be encoded after encoding of the first map unit is completed.  (FIGs. 1-6, 8-9; [0070], [0095], [0107], “[0076] … the controller 4 can store at least a part of the address translation table 7 [map data] into the device usage region 22B as address translation table cache 31”, “[0104] The address translation table cache 31 includes plural (m) entries, i.e., plural cache lines L0 to Lm-1. Each of the cache lines L0 to Lm-1 includes plural (n) sub-lines SL0 to SLn-1 [plurality of map units]”, “[0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines [plurality of map units] included in the corresponding cache line”, “[0148] FIG. 8 is a sequence diagram illustrating a processing sequence of cache control processing executed by the controller 4 in a case of a cache line hit (i.e., bitmap miss) in a data read operation. [0149] The host CPU 21 transmits a read command to the controller 4 of the storage device 3 via the host controller 23 (steps S401 and S402). When the controller 4 receives the read command from the host 2, the controller 4 refers to the address translation table cache tag 32 (step S403), and determines whether the address translation table cache 31 is in a state of cache hit, cache line hit (also called bitmap miss), or cache miss, based on the reference result (step S404). [0150] In a case of the cache line hit (bitmap miss), the controller 4 reads the table data for of sub-line [map unit] that includes the physical address corresponding to a logical address included in the read command, from the address translation table 7 [map data] in the NAND flash memory 5 (steps S405 and S406). The controller 4 transfers the table data to a specific sub-line [map unit] in the cache line that is hit by the cache line hit. This specific sub-line [map unit] is specified by the value of the sub-line index of this logical address. [0151] The controller 4 updates the bitmap flag associated with the specific sub-line [map unit] in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”, [0148]-[0156]; For illustrative purpose, using FIG. 9 as an example, a first map unit is considered to be sub-line SL2 of the cache line L1.  The encoding of the sub-line SL2 [first map unit] is considered to include determining a value of the bitmap flag b2 corresponding to the sub-line SL2 [first map unit], e.g., from a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”) in a case of the cache line hit (bitmap miss); the read command is considered to be processed when user data designated by the logical address in the read command is read from the NAND flash memory 5 (steps S409 and S410) and the controller 4 subsequently transmits the user data to the host CPU 21 via the host controller 23 (steps S411 and S412) in FIG. 8.  Note that the processing of the read command (steps S410-S412) occurs after the encoding of the sub-line SL2 [first map unit] using the determination of the value of the bitmap flag b2 (Step S408) as shown in FIG. 8.  The processing of the read command (steps S410-S412) also occurs before encoding of another sub-line [next map unit] when the next cache line hit (bitmap miss) occurs that requires a determination of a value for the another sub-line [next map unit], e.g., from a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”).  Note also that limitations of “to be uploaded among the map data” and “to be encoded after encoding of the first map unit is completed” are considered to be intended use limitations and thus are not given weight since intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus and so the intended use limitation does not impose any limit on the interpretation of the claim; furthermore, the controller 4 is capable of performing the uploading of the address translation table 7 [map data] to the host 2 and the encoding of the another sub-line [next map unit] after the encoding of the sub-line SL2 [first map unit] is completed)

Kaburaki teaches a normal read command but does not teach a normal read command queued in a command queue.  

However, Bavishi teaches:
a normal read command queued in a command queue.  (FIG. 1; “[0040] … the front-end cache 150 can comprise one or more command queues (e.g., outstanding command queues), each of which can be assigned (e.g., designated) to an individual cache line and used to queue (e.g., store) incoming command requests (e.g., read [normal read command] or write requests from the host system 120) to be performed with respect to its respective assigned cache line”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaburaki to incorporate the teachings of Bavishi to provide a memory system of Kaburaki having a controller that manages a cache, with a memory sub-system of Bavishi having a cache comprising a set of command queues.  Doing so with the system of Kaburaki would provide a host system a capability to access and process large data sets (on a pool) involving multi-level dereferencing more quickly and using while leveraging a processing power of a memory sub-system.  (Bavishi, [0013])

Regarding claims 8 and 13, the claimed method and the claimed controller comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 8, Kaburaki further teaches:
sequentially reading the plurality of map units and encoding the map units; and  (FIGs. 1-6, 8-9; [0153], “[0154] In FIG. 9, a hatched portion in the cache line represents a sub-line [map unit] in which the table data is already transferred, and a non-hatched portion represents a sub-line [map unit] in which the table data is not yet transferred. The sub-line [map unit] in which the table data is already transferred is also referred to as “transferred sub-line”. In bitmap flag fields (b0 to b511), the hatched portion represents the bitmap flag newly updated to a value indicative of validity (for example, “1”). [0155] In FIG. 9, it is assumed that a specific line in the address translation table 7 corresponding to a logical address (for example, LBA) in a read command is mapped to a cache line L1 and that only sub-line SL0 [map unit] (i.e., the hatched portion) of the cache line L1 is the transferred sub-line [map unit] … [0156] The controller 4 reads the table data of one sub-line [map unit] that includes the physical address corresponding to the logical address in the read command, from the address translation table 7 in the NAND flash memory 5, and transfers the only table data to the sub-line SL2 [map unit] of the cache line L1. Then, the controller 4 updates the bitmap flag (b2) corresponding to the sub-line SL2 [map unit] of the cache line L1, from a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”)”; Note that the sub-line SL0 [map unit] is read and transferred from the address translation table 7 in the NAND flash memory 5 and then sequentially the sub-line SL2 [map unit] is read and transferred.  The encoding of the sub-lines [map units] are performed by setting the corresponding bitmap flags of the sub-lines [map units] to a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”))

Further regarding claim 13, Kaburaki further teaches:
a first core configured to serve as an interface with a host; and  (FIGs. 1-6, 8-9; “[0082] The host interface 11 [first core] functions as a circuit which receives various commands such as a write command and a read command from the host 2.”)
a second core (FIGs. 1-6, 8-9; [0070], [0076], [0095], [0107], [0148]-[0156], “[0081] The controller 4 may include a host interface 11, CPU 12, RAM 13, a backend unit 14, dedicated hardware (HW) 15”; Note that a second core is considered to include a portion of the controller 4, such as, the CPU 12, the backend unit 14, the dedicated hardware (HW) 15, etc.  The controller 4 is considered to perform the functions recited in the claim as described above in the rejection of claim 1)

Regarding claim 3, the combination of Kaburaki teaches the storage device according to claim 1.

Kaburaki further teaches:
a memory including a valid map data bitmap composed of bits indicating validity or invalidity of the encoded map units, respectively.  (FIGs. 1-6, 8-9; “[0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines included in the corresponding cache line”, “[0151] The controller 4 updates the bitmap flag associated with the specific sub-line in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”; a valid map data bitmap is considered to include the plural bitmap flags (n bits) 32B)

Regarding claim 16, the claimed controller comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Kaburaki teaches the storage device according to claim 3.

Kaburaki further teaches:
wherein, for each of the plurality of map units, the controller sets a corresponding bit among the bits of the valid map data bit map to indicate that encoding of the corresponding map unit is completed.  (FIGs. 1-6, 8-9; “[0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines [map units] included in the corresponding cache line”, “[0151] The controller 4 updates the bitmap flag [corresponding bit] associated with the specific sub-line [map unit] in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”; the valid map data bitmap is considered to include the plural bitmap flags (n bits) 32B.  Note also that a limitation of “to indicate that encoding of the corresponding map unit is completed” is considered to be intended use limitations and thus is not given weight due to the similar reasons provided above)

Regarding claim 17, the claimed controller comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Kaburaki teaches the storage device according to claim 4.

Kaburaki further teaches:
wherein, for each encoded map unit, the controller is further configured to clear the set bit of the corresponding encoded map unit when map information therein changes after the corresponding map unit is encoded.  (FIGs. 1-6, 8-9; “[0195] The controller 4 invalidates the replacement target cache line by setting the valid bit (VB) [set bit] corresponding to the replacement target cache line to a value indicative of invalidity (for example, “0”), and further invalidates all of the sub-lines in the replacement target cache line by clearing all of the bitmap flags to a value indicative of invalidity (for example, “0”) (step S31)”)

Regarding claim 18, the claimed controller comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Kaburaki teaches the storage device according to claim 1.

Kaburaki further teaches:
a memory including a first buffer and a second buffer.  (FIGs. 1-6, 8-9; “[0087] … the RAM 13 [memory] is used as an address translation table cache tag 32”, “[0109] The address translation table cache tag 32 [second buffer] includes m entries corresponding to the cache lines L0 to Lm-1 of the address translation table cache 31 [first buffer]. In m entries, m tags 32A indicating which regions of the address translation table 7 are stored in the cache lines L0 to Lm-1, are stored… [0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines included in the corresponding cache line…”)

Regarding claim 7, the combination of Kaburaki teaches the storage device according to claim 6.

Kaburaki further teaches:
wherein the controller is further configured to read one of the plurality of map units from the nonvolatile memory, store the read map unit in the first buffer, encode the map unit stored in the first buffer, and store the encoded map unit in the second buffer.  (FIGs. 1-6, 8-9; “[0087] … the RAM 13 [memory] is used as an address translation table cache tag 32”, “[0109] The address translation table cache tag 32 [second buffer] includes m entries corresponding to the cache lines L0 to Lm-1 of the address translation table cache 31 [first buffer]. In m entries, m tags 32A indicating which regions of the address translation table 7 are stored in the cache lines L0 to Lm-1, are stored… [0110] Furthermore, each of the entries of the address translation table cache tag 32 [second buffer] includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines [map units] included in the corresponding cache line…”;  Note that the encoded map unit is considered to be one of the sub-lines [map units] that has a value set for one of the bitmap flags (n bits) 32B)

Regarding claim 11, the combination of Kaburaki teaches the operating method according to claim 8.

Kaburaki further teaches:
wherein the encoding of the map units comprises: setting a bit corresponding to the encoded select map unit among bits of a valid map data bitmap to indicate that the select map unit has been encoded.  (FIGs. 1-6, 8-9; “[0151] The controller 4 updates the bitmap flag associated with the specific sub-line [encoded select map unit] in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”)

Regarding claim 12, the combination of Kaburaki teaches the operating method according to claim 11.

Kaburaki further teaches:
determining whether map information of the select map unit has changed after encoding; and  (FIGs. 1-6, 8-9; “[0166] … The controller 4 determines the cache line to be replaced (i.e., replacement target cache line). It is assumed here that the cache line L2 is determined as the replacement target. [0167] … In this case, the controller 4 updates the valid bit corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”) and then clears all of the bitmap flags corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”).”)
clearing the set bit corresponding to the select map unit to indicate that the map information thereof has changed.  (FIGs. 1-6, 8-9; “[0166] … The controller 4 determines the cache line to be replaced (i.e., replacement target cache line). It is assumed here that the cache line L2 is determined as the replacement target. [0167] … In this case, the controller 4 updates the valid bit [set bit] corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”) and then clears all of the bitmap flags corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”).”)

Claims 2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburaki et al. (US 2019/0235762 A1), hereinafter “Kaburaki”, in view of Bavishi (US 2021/0157518 A1), hereinafter “Bavishi”, as applied to claims 1 and 13 above, and further in view of Cariello (US 2022/0004489 A1), hereinafter “Cariello”.

Regarding claim 2, the combination of Kaburaki teaches the storage device according to claim 1.

The combination of Kaburaki does not teach wherein, when all of the plurality of map units are completely encoded, the controller transmits the encoded map unit to a host.

However, Cariello teaches:
wherein, when all of the plurality of map units are completely encoded, the controller transmits the encoded map unit to a host.  (FIGs. 1-3; “[0017] … L2P regions [map units] and sub-regions can be ranges in the logic space. For example, a 64 GB storage system can be divided into 64 1 GB regions [map units]. A 1 GB region [map units] can be divided into 16 sub-regions of 64 MB. If each LBA is 4 kB of data, a sub-region can be formed by 16,384 consecutive LBA, and a region [map units] can be formed by 262,144 consecutive LBA. Such numbers, ranges, and sizes are illustrative, and in other examples, other numbers, ranges, and sizes can be used. Active regions [map units] or sub-regions can include regions or sub-regions currently managed by the control circuitry”, “[0021] … The memory controller 111”, “[0033] When a storage system notifies a host device that L2P information should be updated in a response information unit, a sense data area can be used to indicate which P region [map units] should be active or inactive”; the encoded map unit is considered to include the L2P information and additional information, such as a response information unit and a sense data area can be used to indicate which P region [map units] should be active or inactive)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Cariello to provide a memory system of Kaburaki having a controller that manages a cache, with a storage system of Cariello having a memory controller that provides a response to a host based on a logical-to-physical (L2P) map associated with L2P regions.  Doing so with the system of Kaburaki would provide an improved host L2P information refresh protocol configured to increase system performance and efficiency.  (Cariello, [0018])

Regarding claim 14, the combination of Kaburaki teaches the controller according to claim 13.

The combination of Kaburaki does not teach wherein, when all of the plurality of map units are completely encoded, the second core transmits, to the first core, information indicating that the encoding of the map data to be uploaded has been completed.

However, Cariello teaches:
wherein, when all of the plurality of map units are completely encoded, the second core transmits, to the first core, information indicating that the encoding of the map data to be uploaded has been completed.  (FIGs. 1-3; “[0017] … L2P regions [map units] and sub-regions can be ranges in the logic space. For example, a 64 GB storage system can be divided into 64 1 GB regions [map units]. A 1 GB region [map units] can be divided into 16 sub-regions of 64 MB. If each LBA is 4 kB of data, a sub-region can be formed by 16,384 consecutive LBA, and a region [map units] can be formed by 262,144 consecutive LBA. Such numbers, ranges, and sizes are illustrative, and in other examples, other numbers, ranges, and sizes can be used. Active regions [map units] or sub-regions can include regions or sub-regions currently managed by the control circuitry”, “[0021] … The memory controller 111”, “[0033] When a storage system notifies a host device that L2P information should be updated in a response information unit, a sense data area can be used to indicate which P region [map units] should be active or inactive”; Note that the encoding of the map data is considered to include the L2P information and additional information, such as a response information unit and a sense data area can be used to indicate which P region [map units] should be active or inactive.  The first core is considered to include a portion of the memory controller 111 that interfaces with the host device 105 via the interface 115.  The second core is considered to include another portion of the memory controller 111 that performs the encoding of the map data.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Cariello to provide a memory system of Kaburaki having a controller that manages a cache, with a storage system of Cariello having a memory controller that provides a response to a host based on a logical-to-physical (L2P) map associated with L2P regions.  Doing so with the system of Kaburaki would provide an improved host L2P information refresh protocol configured to increase system performance and efficiency.  (Cariello, [0018])

Regarding claim 15, the combination of Kaburaki teaches the controller according to claim 14.

Cariello further teaches:
wherein the first core is further configured to transmit the encoded map data to be uploaded to the host on the basis of the information received from the second core.  (FIGs. 1-3; “[0017] … L2P regions and sub-regions can be ranges in the logic space. For example, a 64 GB storage system can be divided into 64 1 GB regions. A 1 GB region can be divided into 16 sub-regions of 64 MB. If each LBA is 4 kB of data, a sub-region can be formed by 16,384 consecutive LBA, and a region can be formed by 262,144 consecutive LBA. Such numbers, ranges, and sizes are illustrative, and in other examples, other numbers, ranges, and sizes can be used. Active regions or sub-regions can include regions or sub-regions currently managed by the control circuitry”, “[0021] … The memory controller 111”, “[0033] When a storage system notifies a host device that L2P information should be updated in a response information unit, a sense data area can be used to indicate which P region should be active or inactive”; Note that the encoded map data is considered to include the L2P information and additional information, such as a response information unit and a sense data area that can be used to indicate which P region should be active or inactive, which can be generated by the second core.  The first core is considered to include a portion of the memory controller 111 that interfaces with the host device 105 via the interface 115 to notify the host device 105 of the L2P information and the additional information.  The second core is considered to include another portion of the memory controller 111 that generates the encoded map data described above, which is to be notified to the host device 105 via the first core.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Cariello to provide a memory system of Kaburaki having a controller that manages a cache, with a storage system of Cariello having a memory controller that provides a response to a host based on a logical-to-physical (L2P) map associated with L2P regions.  Doing so with the system of Kaburaki would provide an improved host L2P information refresh protocol configured to increase system performance and efficiency.  (Cariello, [0018])

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburaki et al. (US 2019/0235762 A1), hereinafter “Kaburaki”, in view of Bavishi (US 2021/0157518 A1), hereinafter “Bavishi”, as applied to claim 8 above, and further in view of Balluchi et al. (US 2021/0334205 A1), hereinafter “Balluchi”.

Regarding claim 9, the combination of Kaburaki teaches the operating method according to claim 8.

The combination of Kaburaki does not teach wherein the encoding of the map units comprises: reading a select one of the plurality of map units from the nonvolatile memory and storing the read map unit in a map loading buffer; and reading the select map unit from the map loading buffer and encoding the select map unit.

However, Balluchi teaches:
wherein the encoding of the map units comprises: 
reading a select one of the plurality of map units from the nonvolatile memory and storing the read map unit in a map loading buffer; and (FIGs. 1-4; [0018], [0029], “[0040] … At operation 306, host-resident FTL manager component 113 performs a read operation to retrieve one or more translation layer entries [map units] stored in FTL mapping table 135 on memory device 130 [nonvolatile memory]. Those one or more translation layer entries are associated with the one or more sub-regions of the logical address space indicated in operation 304. At operation 308, host-resident FTL manager component 113 receives the FTL mapping information including the one or more translation layer entries from memory device 130. As described above, each translation layer entry includes the physical address of a corresponding logical block address in the identified sub-regions. At operation 310, host-resident FTL manager component 113 sends, to host system 120, a response to the host-resident translation layer read buffer command. In one embodiment, the response includes the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory]. Host system 120 can store the one or more translation layer entries in the host-resident FTL mapping table 125”; note that a map loading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory])
reading the select map unit from the map loading buffer and encoding the select map unit.  (FIGs. 1-4; [0018], [0029], “[0040] … At operation 306, host-resident FTL manager component 113 performs a read operation to retrieve one or more translation layer entries [map units] stored in FTL mapping table 135 on memory device 130 [nonvolatile memory]. Those one or more translation layer entries are associated with the one or more sub-regions of the logical address space indicated in operation 304. At operation 308, host-resident FTL manager component 113 receives the FTL mapping information including the one or more translation layer entries from memory device 130. As described above, each translation layer entry includes the physical address of a corresponding logical block address in the identified sub-regions. At operation 310, host-resident FTL manager component 113 sends, to host system 120, a response to the host-resident translation layer read buffer command. In one embodiment, the response includes the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory]. Host system 120 can store the one or more translation layer entries in the host-resident FTL mapping table 125 … [0044] … the response packet 400 includes response packet header information 410, and a HPB sense data area including a number of translation layer entries (e.g., HPB entries) 420, 430, 440, and 450 [map units]”; note that the map loading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory].  The select map unit is considered to be the one or more translation layer entries [map units] that is stored in the map loading buffer.  The one or more translation layer entries [map units] are considered to be encoded by forming the response that includes the response packet header information 410 and the one or more translation layer entries [map units])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Balluchi to provide a memory system of Kaburaki having a controller that manages a cache, with a memory system of Balluchi having a host-resident translation layer mapping table with one or more translation layer entries corresponding to an active sub-region of a logical address space.  Doing so with the system of Kaburaki would provide a host-resident translation layer mapping table that maintains up-to-date FTL mapping information for a corresponding sub-region of a memory device.  (Balluchi, [0016])

Regarding claim 10, the combination of Kaburaki teaches the operating method according to claim 9.

Balluchi further teaches:
storing the encoded select map unit in a map uploading buffer; and  (FIGs. 1-4; [0018], [0029], [0040], [0044]; note that a map uploading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the response that includes the response packet header information 410 and the one or more translation layer entries [map units].  The one or more translation layer entries [map units] are considered to be encoded by forming the response that includes the response packet header information 410 and the one or more translation layer entries [map units])
transmitting the encoded select map unit stored in the map uploading buffer to a host according to whether a last map unit of the plurality of map units has been encoded.  (FIGs. 1-4; [0018], [0029], [0040], [0044], “[0043] in response to receiving a host-resident translation layer write command and writing the data associated with a logical block address to a physical address of memory device 130, host-resident FTL manager component 113 can generate the response packet 400 and send the response packet 400 to the host system 400 as a response to the host-resident translation layer write command”; note that the map uploading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the response that includes the response packet header information 410 and the one or more translation layer entries [map units].  The one or more translation layer entries [map units] are considered to be encoded by forming the response that includes the response packet header information 410 and the one or more translation layer entries [map units].  A last map unit is considered to include the translation layer entry (e.g., HPB entry) 450 of the response packet and is also the last translation layer entry that is encoded into the response packet)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Balluchi to provide a memory system of Kaburaki having a controller that manages a cache, with a memory system of Balluchi having a host-resident translation layer mapping table with one or more translation layer entries corresponding to an active sub-region of a logical address space.  Doing so with the system of Kaburaki would provide a host-resident translation layer mapping table that maintains up-to-date FTL mapping information for a corresponding sub-region of a memory device.  (Balluchi, [0016])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshii et al. (US 2015/0067237 A1) discloses, according to one embodiment, a memory controller includes an address translation information storage unit that stores plural translation information formed by classifying a correspondence between a logical address and a physical address into two or more hierarchies, a tag management unit that sores a cache line tag, which includes hierarchy information corresponding to each of the translation information stored in the translation information storage unit, and a control unit that identities whether the translation information is stored in the translation information storage unit or not by using a cache line tag.
Hwang et al. (US 2017/0192902 A1) discloses an operating method of a storage device that includes a nonvolatile memory device and a controller configured to control the nonvolatile memory device includes sending map data from the storage device to a host device, the map data mapping one or more of a plurality of physical addresses of the nonvolatile memory device to one or more of a plurality of logical addresses of the host device; receiving, at the storage device, a read request from the host device; if the read request includes a physical address, reading data from the nonvolatile memory device based on the included physical address; and if the read request does not include a physical address, translating a logical address of the read request into a first physical address, and reading data from the nonvolatile memory device based on the translated first physical address.
Phan (US 2015/0317083 A1) discloses flash memory devices can be implemented with deduplication mechanism through a synergetic deduplication mapping that combines the logical-to-physical address mapping of the flash memory devices with the deduplication mapping. A deduplication algorithm can be implemented in the application layer, which can freely communicate with the flash memory devices and perform computationally expensive operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136


 
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136